Citation Nr: 0704992	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  03-23 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1980 to September 1992, with subsequent service 
with the Army National Guard.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2001 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2003, 
the veteran requested a Travel Board hearing; he did not 
appear for such hearing scheduled in November 2005.  The case 
was previously before the Board in January 2006 when it was 
remanded for further development.


FINDINGS OF FACT

1. In the Board's January 2006 remand, and in correspondence 
dated in January 2006 from the Appeals Management Center 
(AMC) in Washington, DC, further evidence was sought from the 
appellant in connection with his instant claim of service 
connection; in the Board's January 2006 remand, the appellant 
was advised of the consequences of a failure to respond to a 
request for the evidence sought.

2. The appellant has failed to respond to AMC and Board 
requests for further evidence essential for a proper 
determination on the matter at hand.


CONCLUSION OF LAW

By not responding to the requests of the Board and the AMC 
for information and evidence necessary to make a decision on 
the merits of his appeal within one year, the appellant has 
abandoned his claim.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.158 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a 
January 2006 letter provided certain essential notice prior 
to the readjudication of his claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  April 2001 and January 2006 
letters explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or provide any information he had 
regarding his claim.  He has had ample opportunity to 
respond/ supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  While he was not 
advised of the criteria for rating a back disability, or 
those governing effective dates of awards, he is not 
prejudiced by lack of such notice (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless the claim 
is allowed, and the decision below does not do so.

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records, postservice VA records, 
and some private treatment records.  The veteran was afforded 
a VA examination in November 2000.  In accordance with the 
January 2006 remand, the AMC scheduled the veteran for VA 
examinations in February and April 2006; he failed to report 
for these examinations.  As explained below, further 
pertinent evidence appears to be outstanding.  However, such 
evidence may not be obtained without the veteran's 
cooperation. VA's duty to assist is met.

B.	Factual Background, Legal Criteria, and Analysis

In January 2006, the Board found that the record required 
clarifying information regarding the veteran's back 
disability and remanded the instant claim to the AMC for 
further development.  In January 2006 correspondence, the AMC 
requested that the appellant provide additional evidence 
pertaining to post-service treatment for his back disability.  
The correspondence further requested that he complete 
enclosed VA Form 21-4142 for VA to obtain the medical 
records.  This letter was mailed to the appellant's current 
address of record; it was not returned to the AMC as 
undeliverable.  To date, he has not responded.  

The Board observes that the January 2006 remand, in addition 
to citing 38 C.F.R. § 3.158(a), advised the veteran that the 
requested records were "necessary for the determinations 
that must be made regarding the instant claim."  Where 
evidence requested in connection with an original claim is 
not furnished within one year after the date of the request, 
the claim will be considered abandoned.  After the expiration 
of one year, further action will not be taken unless a new 
claim is received.  38 C.F.R. § 3.158(a).

As noted, the appellant did not respond to requests for 
information within one year of the January 2006 request, nor 
did he request an extension of time to provide the 
information.  It is also notable that the veteran failed to 
report for a November 2005 hearing and February and April 
2006 VA examinations.  The facts of this case are clear.  The 
appellant has failed to respond to requests for information 
essential for the proper adjudication of his claim.  Attempts 
to contact him have been made at his known address.  He has 
not provided VA the sought after information (i.e., 
additional information pertaining to post-service treatment 
he has received in association with his back disability).  He 
was advised of the consequences of a failure to provide the 
information, but still ignored the request.  The controlling 
regulation in these circumstances, 38 C.F.R. § 3.158(a), is 
unambiguous, and mandates that the claim will be dismissed.  
Under these circumstances, the Board has no recourse but to 
conclude that the veteran has abandoned the claim.  See Hyson 
v. Brown, 5 Vet. App. 262 (1993).

The duty to assist is not a one-way street.  A veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for evidentiary development (see 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he 
deliberately choose to ignore requests for critical pertinent 
information, as appears to be the case here.

As the veteran has abandoned the claim at issue, there 
remains no allegation of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105(d)(5), the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.


ORDER

The appeal to establish entitlement to service connection for 
a back disability is dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


